DETAILED ACTION
The Amendment filed on December 17th, 2020 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Indranil Sarkar on February 25th, 2021. During the telephone conference, Mr. Sarkar has agreed and authorized the Examiner to amend claims 1, 3-4, 7-8, 10-11, 14-15 & 17-18 and to cancel claims 2, 9, 16 & 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 3-4, 7-8, 10-11, 14-15 & 17-18 and canceling claims 2, 9, 16 & 21 as following:
Claim 1: (Currently amended) A computer-implemented method for authenticating a user based on passive affective and knowledge-based authentication (AKBA), the method being executed by one or more processors and comprising:

determining an AKBA signature of the user based on the captured data;
authenticating the user based on a comparison of the AKBA signature with an AKBA template associated with the user, wherein the AKBA template is pregenerated based on the user’s eye movements and ocular dynamics in response to a preprogrammed visual stimulus comprising at least one second image relating to at least one of the positive preferences, the negative preferences, or the biographical experiences, and wherein the AKBA template and the AKBA signature comprise a plurality of measurements of features that are associated with eye movements and ocular dynamics, and wherein the features comprise at least one of a pupil size, a gazing fixation and transition dynamics, or a blinking rate of at least one eye; and
granting access to a subset of functions of an application in response to authenticating the user based on the comparison of the AKBA signature with the AKBA template.

Claim 2: (Canceled)

Claim 3: (Currently amended) The computer-implemented method of claim 1, wherein authenticating the user comprises 
generating a similarity score based on the comparison of the AKBA signature with the AKBA template; and
authenticating the user based on the similarity score, wherein the user is authenticated when the similarity score is within a range of a predetermined threshold.

Claim 4: (Currently amended) The computer-implemented method of claim 3, wherein generating the similarity score comprises:
determining a plurality of first scores, wherein each first score is determined based on a comparison of a measurement of a respective feature comprised in the AKBA template and a measurement of a corresponding same feature comprised in the AKBA signature;
determining a respective weight for each of the first scores; and
combining the first scores weighted by their respective weights to determine the similarity score.

Claim 7: (Currently amended) The computer-implemented method of claim 6, [[comprising]] wherein pregenerating the AKBA template of the user during the enrollment process[[,]] comprising:
querying the user about at least one of the positive preferences, negative preferences, or biographical experiences;

capturing, with a second camera or with the camera, template data associated with eye movements and ocular dynamics of the user as the user looks at the preprogrammed visual stimulus.

Claim 8: (Currently amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for authenticating a user based on passive affective and knowledge-based authentication (AKBA)comprising:
capturing, with a camera, data associated with eye movements and ocular dynamics of the user as the user looks at a graphical user interface (GUI) of a device, wherein a stimulus displayed on the GUI comprises at least one first image relating to at least one of positive preferences, negative preferences, or biographical experiences of the user, wherein the positive preferences, the negative preferences, or the biographical experiences are based on user-input obtained from the user;
determining an AKBA signature of the user based on the captured data;
authenticating the user based on a comparison of the AKBA signature with an AKBA template associated with the user, wherein the AKBA template is pregenerated based on the user’s eye movements and ocular dynamics in response to a preprogrammed visual stimulus comprising at least one second image relating to at least one of the positive preferences, the negative preferences, or the biographical experiences, and wherein the AKBA template and the AKBA signature comprise a plurality of measurements of features that are associated with eye movements and ocular dynamics, and wherein the features comprise at least one of a pupil size, a gazing fixation and transition dynamics, or a blinking rate of at least one eye; and
granting access to a subset of functions of an application in response to authenticating the user based on the comparison of the AKBA signature with the AKBA template.

Claim 9: (Canceled)

Claim 10: (Currently amended) The non-transitory, computer-readable medium of claim 8, wherein authenticating the user comprises 
generating a similarity score based on the comparison of the AKBA signature with the AKBA template; and
authenticating the user based on the similarity score, wherein the user is authenticated when the similarity score is within a range of a predetermined threshold.

Claim 11: (Currently amended) The non-transitory, computer-readable medium of claim 10, wherein generating the similarity score comprises:
determining a plurality of first scores, wherein each first score is determined based on a comparison of a measurement of a respective feature comprised in the AKBA template and a measurement of a corresponding same feature comprised in the AKBA signature;
determining a respective weight for each of the first scores; and


Claim 14: (Currently amended) The non-transitory, computer-readable medium of claim 13, wherein the operations [[comprise]] wherein pregenerating the AKBA template of the user during the enrollment process[[,]] comprising:
querying the user about at least one of the positive preferences, negative preferences, or biographical experiences;
displaying the preprogrammed visual stimulus comprising the at least one second image; and
capturing, with a second camera or with the camera, template data associated with eye movements and ocular dynamics of the user as the user looks at the preprogrammed visual stimulus.

Claim 15: (Currently amended) A computer-implemented system, comprising:
[[a]] one or more processors; and
[[a]] one or more computer-readable storage devices coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for authenticating a user based on passive affective and knowledge-based authentication (AKBA) comprising:
capturing, with a camera, data associated with eye movements and ocular dynamics of the user as the user looks at a graphical user interface (GUI) of a device, wherein a stimulus displayed on the GUI comprises at least one first 
determining an AKBA signature of the user based on the captured data;
authenticating the user based on a comparison of the AKBA signature with an AKBA template associated with the user, wherein the AKBA template is pregenerated based on the user’s eye movements and ocular dynamics in response to a preprogrammed visual stimulus comprising at least one second image relating to at least one of the positive preferences, the negative preferences, or the biographical experiences, and wherein the AKBA template and the AKBA signature comprise a plurality of measurements of features that are associated with eye movements and ocular dynamics, and wherein the features comprise at least one of a pupil size, a gazing fixation and transition dynamics, or a blinking rate of at least one eye; and
granting access to a subset of functions of an application in response to authenticating the user based on the comparison of the AKBA signature with the AKBA template.

Claim 16: (Canceled)

Claim 17: (Currently amended) The computer-implemented system of claim 15, wherein authenticating the user comprises 
generating a similarity score based on the comparison of the AKBA signature with the AKBA template; and
authenticating the user based on the similarity score, wherein the user is authenticated when the similarity score is within a range of a predetermined threshold.

Claim 18: (Currently amended) The computer-implemented system of claim 17, wherein generating the [[a]] similarity score comprises:
determining a plurality of first scores, wherein each first score is determined based on a comparison of a measurement of a respective feature comprised in the AKBA template and a measurement of a corresponding same feature comprised in the AKBA signature;
determining a respective weight for each of the first scores; and
combining the first scores weighted by their respective weights to determine the similarity score.

Claim 21: (Canceled)

Examiner’s Statement of reason for Allowance
Claims 2, 5, 9, 12, 16, 19 and 21 were canceled. Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
“capturing, with a camera, data associated with eye movements and ocular dynamics of the user as the user looks at a graphical user interface (GUI) of a device, wherein a stimulus displayed on the GUI comprises at least one first image relating to at least one of positive preferences, negative preferences, or biographical experiences of the user, wherein the positive preferences, the negative preferences, or the biographical experiences are based on user-input obtained from the user; determining an AKBA signature of the user based on the captured data; authenticating the user based on a comparison of the AKBA signature with an AKBA template associated with the user, wherein the AKBA template is pregenerated based on the user’s eye movements and ocular dynamics in response to a preprogrammed visual stimulus comprising at least one second image relating to at least one of the positive preferences, the negative preferences, or the biographical experiences, and wherein the AKBA template and the AKBA signature comprise a plurality of measurements of features that are associated with eye movements and ocular dynamics, and wherein the features comprise at least one of a pupil size, a gazing fixation and transition dynamics, or a blinking rate of at least one eye; and granting access to a subset of functions of an application in response to authenticating the user based on the comparison of the AKBA signature with the AKBA template.” Therefore, the claims are allowable over the cited prior arts.
Claims 3-4, 6-7, 22, 10-11, 13-14, 17-18 and 20 are allowed because of their dependence from independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/KHOI V LE/
Primary Examiner, Art Unit 2436